DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.

Response to Amendment
Claims 31-36 and 38-51 are pending in the application.  Previous grounds of rejection have been withdrawn as a result of the amendment to the claims submitted 8/23/2022.

Allowable Subject Matter
Claims 31-36 and 38-51 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants arguments submitted 8/23/2022 with respect to amended instant independent claim 31 have been found persuasive.
Instant independent claim 31 discloses a pouch type secondary battery including an electrode assembly and leads arranged therein as set forth in the claim, the electrode assembly comprising electrode plates and two independent separators, an outer surface of the electrode assembly comprising first and second surfaces having the area as set forth in the claim and arranged spatially as set forth in the claim, and an insulating tape provided as set forth in the claim, the separators comprising tail ends as set forth in the claim and the insulating tape arranged spatially with respect to the separator tails as set forth in the claim.
Jiang in view of Lee and You is considered to be the combination of prior art references of record closest to the aforementioned limitations of instant independent claim 31.  However, the aforementioned combination does not disclose nor render obvious all of the aforementioned limitations.  Namely, as persuasively argued by the Applicants, the aforementioned combination does not disclose nor render obvious all of the structural limitations with respect to the two separators arranged spatially with respect to the electrode assembly components and insulating tape as set forth in the amended instant independent claim.
A further search did not reveal any additional prior art references that alleviate the deficiencies of the previously cited prior art references.  Therefore, instant independent claim 31 is found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725